Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 19th of March 2019.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement
The Information Disclosure Statement filed 03/19/2019 has been considered. Initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claims 1, 9, and 17, the claims recite an abstract idea of splitting the device file into a plurality of destination devices files…generating a prepaid funding file including exchange information…providing the plurality of destination device files to plurality of destination issuers…transferring a plurality of funds to the plurality of destination issuers from originating issuer using the prepaid funding file. This is an abstract idea of a certain method of organizing human activity, since it recites a commercial or legal interactions, namely transferring of plurality of funds to the plurality of destination issuers from the originating issuer.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. server computer, files, device, processor, computer readable medium). Claims also included extra-solution activities such as receiving and transmitting/providing/transferring data/funds. 
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. server computer, files, device, processor, computer readable medium) to receive/transmit data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. server computer, files, device, processor, computer readable medium) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as tool to perform an abstract idea. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. server computer, files, device, processor, computer readable medium) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 

Dependent claims 2-8, 10-16, and 18-20 are further define the abstract idea and/or further define using extra-solution activities to implement the abstract idea that are present in independent claims 1, 9, and 17 thus correspond to certain methods of organizing human activities as presented above. Claims 2-5, 7, 10-13, 15, and 18-19 clearly further define the abstract idea as stated above such as further defining the specific terms used in the independent claims, and claims 6, 8, 14, 16, and 20 further defined abstract 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (hereinafter “Wu”); (US 7,689,483 B2) in view of Vasten (US 2011/0040682 A1).








As per Claims 1, 9, and 17: 
Wu as shown discloses the following limitations:
receiving a device file from an originating issuer in an originating country, the device file comprising recipient information for a plurality of fund recipients; splitting, by a server computer, the device file into a plurality of destination device files, each of the destination device files including one or more of the plurality of fund recipients; generating, by the server computer, a prepaid funding file including exchange information for each of the plurality of destination device files; providing the plurality of destination device files to a plurality of destination issuers; and transferring a plurality of funds to the plurality of destination issuers from the originating issuer using the prepaid funding file, wherein the plurality of destination issuers provide a portion of the transferred funds to each of the plurality of fund recipients associated with the received destination device file of the plurality of destination device files as prepaid funds. (See at least Column 10-11, Lines 26-7 (next page), “...initiate transfer of the accounts payable batch data file to the foreign financial institution site for payment of the plurality of individual accounts payables with the aggregate amount of foreign currency...")
However, Wu specifically does not mention transfer of funds as prepaid funds. But Vasten discloses this in paragraph 0018-0023, “…the funds to be disbursed from the first prepaid account into prepaid account of the workers…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the foreign funds transfer system of Wu the ability to transfer of funds as prepaid funds as taught by Vasten since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. This would help “reducing the number of cross border flows in order to reduce the number of foreign exchange transactions and correspondingly reduce financial institution and intermediary charges with the respect to the foreign exchange transaction.” (Wu, Col. 2, Lines 25-30).
As per Claims 2, 10, and 18: 
Wu as shown discloses the following limitations:
wherein the plurality of destination device files correspond to a plurality of currencies. (See at least Column 3, Lines 17-36, “...transfer foreign currency funds of a selected foreign currency...")

As per Claims 3, 11, and 19: 
Wu as shown discloses the following limitations:
wherein the plurality of destination device files correspond to a plurality of countries. (See at least Column 3, Lines 17-36, “...batch data file to the foreign financial institution site...")

As per Claims 4 and 12: 
Wu as shown discloses the following limitations:
wherein the device file includes a card file. (See at least Column 2, Lines 55-62, “...transferring and receiving files...", “card file” is merely non-functional description of the file)

As per Claims 5 and 13: 
Wu as shown discloses the following limitations:
wherein each of the plurality of funds are transferred in local currencies of the plurality of countries. (See at least Column 3, Lines 17-36, “...transfer foreign currency funds of a selected foreign currency...")






As per Claims 6 and 14: 
Wu as shown discloses the following limitations:
sending the prepaid funding file to a funds transfer system configured to transfer funds from the originating issuer to the plurality of destination issuers, wherein the funds transfer system is configured to use the prepaid funding file to initiate a plurality of fund transfers, each of the fund transfers associated with one of the plurality of destination issuers. (See at least Column 10-11, Lines 26-7 (next page), “...initiate transfer of the accounts payable batch data file to the foreign financial institution site for payment of the plurality of individual accounts payables with the aggregate amount of foreign currency...")
However, Wu specifically does not mention transfer of funds as prepaid funds. But Vasten discloses this in paragraph 0018-0023, “…the funds to be disbursed from the first prepaid account into prepaid account of the workers…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the foreign funds transfer system of Wu the ability to transfer of funds as prepaid funds as taught by Vasten since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. This would help “reducing the number of cross border flows in order to reduce the number of foreign exchange transactions and correspondingly reduce financial institution and intermediary charges with the respect to the foreign exchange transaction.” (Wu, Col. 2, Lines 25-30).






As per Claims 7 and 15: 
Wu as shown discloses the following limitations:
foreign exchange rates for each of a plurality of currencies, a plurality of values in an originating currency, each value of the plurality of values being associated with each of the destination device files, and account information associated with the originating issuer and the plurality of destination issuers. (See at least Column 1, Lines 60-65, “...obtaining an optimum exchange rate with minimal foreign currency risk...")

As per Claims 8 and 16: 
Wu as shown discloses the following limitations:
after transferring the plurality of funds to the plurality of destination issuers, receiving a plurality of invoices from the plurality of destination issuers associated with issuing the prepaid funds; generating, by the server computer, an invoice funding file including exchange information for each of the plurality of destination device files; and transferring a plurality of invoice funds to the plurality of destination issuers from the originating issuer using the invoice funding file. (See at least Column 12, Lines 15-20, “...batch data file includes…invoice number...")
	

As per Claim 20: 
Wu as shown discloses the following limitations:
receive a plurality of invoices from the plurality of destination issuer computers associated with issuing the prepaid funds; and transfer a plurality of invoice funds to the plurality of destination issuers from the originating issuer. (See at least Column 10-11, Lines 26-7 (next page), “...initiate transfer of the accounts payable batch data file to the foreign financial institution site for payment of the plurality of individual accounts payables with the aggregate amount of foreign currency...", Column 12, Lines 15-20, “...batch data file includes…invoice number...")
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        01/11/2021